 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   Abegael Bell,                                        Case No.: 18-cv-2880-AJB-MSB
12                                       Plaintiff,
                                                          ORDER:
13   v.                                                   (1) DENYING PLAINTIFF’S
     Child Protective Services,                           MOTION TO FILE IN FORMA
14
                                                          PAUPERIS AS MOOT, (Doc. No. 2);
15                                     Defendant.
                                                          (2) DENYING PLAINTIFF’S
16
                                                          MOTION FOR AN ATTORNEY AS
17                                                        MOOT, (Doc. No. 3); and
18
                                                          (3) DISMISSING THE COMPLAINT
19                                                        WITH LEAVE TO AMEND.
20
           The Court reviews pro se plaintiff Abegael Bell’s complaint under 28 U.S.C.
21
     § 1915(e), as required when a plaintiff files a motion to proceed in forma pauperis (“IFP”).
22
     (Doc. Nos. 1, 2.) Under this mandatory screening, the Court finds that Bell’s complaint
23
     does not sufficiently state a claim for relief. Thus, the Court DENIES as moot Bell’s IFP
24
     motion, (Doc. No. 2), and DISMISSES her complaint with leave to amend.
25
                      I.    MOTION TO PROCEED IN FORMA PAUPERIS
26
           Bell moves to proceed IFP under 28 U.S.C. § 1915. All parties instituting any civil
27
     action, suit, or proceeding in a district court of the United States, except an application for
28
                                                      1

                                                                                  18-cv-2880-AJB-MSB
 1   writ of habeas corpus, must pay a filing fee of $400. See 28 U.S.C. § 1914(a). An action
 2   may proceed despite a plaintiff’s failure to prepay the entire fee only if the plaintiff is
 3   granted leave to proceed IFP under 28 U.S.C. § 1915(a). See Rodriguez v. Cook, 169 F.3d
 4   1176, 1177 (9th Cir. 1999). All actions sought to be filed IFP under § 1915 must be
 5   accompanied by an affidavit, signed by the applicant under penalty of perjury, that includes
 6   a statement of all assets which shows inability to pay initial fees or give security.
 7   CivLR 3.2.a.
 8         Here, Bell states in her application that over the twelve-month period preceding her
 9   complaint she, on average, earned $0 per month in employment wages and received $827
10   per month in Disability. (Doc. No. 2 at 1–2.) During that same twelve-month period, Bell’s
11   monthly expenses were $409 for rent, $100 for food, $60 for clothing, $20 for laundry and
12   dry-cleaning, and $20 for transportation, leaving $218 in unspent earnings each month.
13   (Id. at 4.) Additionally, Bell’s application indicates she has never been employed. (See id. at
14   2.) Based on the foregoing, the Court finds that plaintiff’s application demonstrates she is
15   unable to pay the requisite fees and costs. See Adkins v. E.I. DuPont de Nemours & Co.,
16   335 U.S. 331, 339 (1948) (stating that one need not be “absolutely destitute to enjoy the
17   benefit of the [IFP] statute”). However, for the reasons set forth below, the Court DENIES
18   Plaintiff’s IFP motion as moot.
19                       II.   SCREENING UNDER 28 U.S.C. § 1915(e)
20         Under 28 U.S.C. § 1915(e)(2), when reviewing an IFP motion, the Court must rule
21   on its own motion to dismiss before the complaint is served. Lopez v. Smith, 203 F.3d 1122,
22   1127 (9th Cir. 2000). The Court must dismiss the complaint if it is frivolous, malicious,
23   fails to state a claim upon which relief may be granted, or seeks monetary relief from a
24   defendant immune from such relief. 28 U.S.C. § 1915(e)(2)(B); Calhoun v. Stahl, 254 F.3d
25   845, 845 (9th Cir. 2001) (per curiam) (noting 28 U.S.C. § 1915(e)(2)(B) is “not limited to
26   prisoners”); Lopez, 203 F.3d at 1127 (“[§] 1915(e) not only permits but requires a district
27   court to dismiss an [IFP] complaint that fails to state a claim”).
28         “The standard for determining whether a plaintiff has failed to state a claim upon
                                                    2

                                                                                  18-cv-2880-AJB-MSB
 1   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
 2   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668 F.3d
 3   1108, 1112 (9th Cir. 2012). To survive a motion to dismiss, the complaint must contain “a
 4   short and plain statement of the claim showing that the pleader is entitled to relief.” FED.
 5   R. CIV. P. 8(a)(2). “[A] complaint must contain sufficient factual matter, accepted as true,
 6   to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678
 7   (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 547 (2007)). Detailed
 8   factual allegations are not required, but “[t]hreadbare recitals of the elements of a cause of
 9   action, supported by mere conclusory statements, do not suffice.” Id. Accordingly, the
10   Court “may dismiss as frivolous complaints reciting bare legal conclusions with no
11   suggestion of supporting facts . . . .” Franklin v. Murphy, 745 F.2d 1221, 1228 (9th Cir.
12   1984) (internal quotation omitted).
13         Additionally, pro se pleadings are held to “less stringent standards than formal
14   pleadings drafted by lawyers” because pro se litigants are more prone to making errors in
15   pleading than litigants represented by counsel. Hughes v. Rowe, 449 U.S. 5, 9 (1980)
16   (internal quotations omitted); see Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987),
17   superseded by statute on other grounds; Lopez, 203 F.3d at 1126–30 (9th Cir. 2000). Thus,
18   the Supreme Court has stated that federal courts should liberally construe the “‘inartful
19   pleading’ of pro se litigants.” Eldridge v. Block, 832 F.2d 1132, 1137 (9th Cir. 1987)
20   (quoting Boag v. MacDougall, 454 U.S. 364, 365 (1982)); see, e.g., Balistreri v. Pacifica
21   Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988) (reasoning that pro se pleadings are
22   liberally construed).
23                                       III.   DISCUSSION
24         Bell brings this action against defendant Child Protective Services, (“CPS”), a state
25   administrative agency. (Doc. No. 1 at 1–2.) Bell alleges that from December 18, 2018,
26   through December 20, 2018, CPS violated her civil rights. (Doc. No. 2 at 2.) Specifically,
27   Bell alleges that the CPS agent assigned to Bell deemed Bell an “unfit mother,” and thus
28   took Bell’s child from her custody. (Id.) Bell suggests two reasons for CPS taking
                                                     3

                                                                                    18-cv-2880-AJB-MSB
 1   temporary custody of Bell’s child: (1) Bell did not properly care for her child immediately
 2   after Bell’s Caesarian Section, and (2) Bell unknowingly smothered the baby while under
 3   the influence of Oxycodone. (Id.) Liberally construing the complaint, Bell alleges CPS’s
 4   taking of her infant daughter violated her civil rights, caused her emotional distress, and
 5   that CPS harassed and interfered with Bell. (Id. at 3.)
 6         A. Legal Standard for Deprivation Of Rights
 7         Under 42 U.S.C. § 1983, “[e]very person who, . . . causes to be subjected, any citizen
 8   of the United States . . . to the deprivation of any rights, privileges, or immunities secured
 9   by the Constitution and laws, shall be liable to the party injured in an action at law, suit in
10   equity, or other proper proceeding for redress, . . .” To prevail on a § 1983 claim, the
11   plaintiff must show “(1) that the conduct complained of was committed by a person acting
12   under color of state law; and (2) that the conduct deprived the plaintiff of a constitutional
13   right.” Balistreri, 901 F.2d at 699. A person’s choices in familial decisions are a
14   “fundamental liberty interest protected by the Fourteenth Amendment.” Santosky v.
15   Kramer, 455 U.S. 745, 753 (1982) (citations omitted).
16         B. Plaintiff Fails to State a Claim under 42 U.S.C. § 1983
17         The first cause of action in Bell’s complaint is for an alleged violation of her civil
18   rights by CPS. (Doc. No. 1 at 2.) Bell does not allege any particular CPS worker violated
19   her civil rights, but only makes allegations against the CPS agency itself. CPS is considered
20   “merely [an] administrative unit[] of the state and ha[s] no capacity to be sued.” Smith v.
21   Barrow Neurological Institute, No. CV 10—01632—PHX—FJM, 2013 WL 526391, at *3
22   (D. Az. Feb. 12, 2013). “Municipalities and other local government units . . . [are] among
23   those persons to whom § 1983 applies.” Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690
24   (1978). However, a municipal entity or its departments, is liable under § 1983 only if
25   plaintiff shows that his constitutional injury was caused by employees acting pursuant to
26   the municipality's policy or custom. See Villegas v. Gilroy Garlic Festival Ass’n, 541 F.3d
27   950, 964 (9th Cir. 2008).
28         While a municipal government, its officials, and organizations are generally immune
                                                    4

                                                                                  18-cv-2880-AJB-MSB
 1   from suit when acting in their official capacity, immunity can be overcome if a plaintiff
 2   can show the constitutional violation was caused by a custom or practice of the
 3   municipality. See Villegas v. Gilroy Garlic Festival Ass’n, 541 F.3d 950, 964 (9th Cir.
 4   2008) (citing Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690–94 (1978)). However, here,
 5   Bell’s complaint fails to allege any custom or practice by CPS that deprived Bell of her
 6   constitutional rights. (See Doc. No. 1 at 2.) Moreover, Bell has only alleged a single
 7   incident. “A plaintiff cannot prove the existence of a municipal policy or custom based
 8   solely on the occurrence of a single incident of unconstitutional action by a non-
 9   policymaking employee.” Davis v. City of Ellensburg, 869 F.2d 1230, 1233 (9th Cir. 1989);
10   see City of Oklahoma City v. Tuttle, 471 U.S. 808, 823–24 (1985) (plurality opinion).
11         Thus, the Court finds that Bell has not stated a claim under § 1983 because CPS is
12   not an appropriate defendant acting under the color of state law and Bell has failed to plead
13   a custom or policy of wrongdoing. Accordingly, the Court DISMISSES her 42 U.S.C.
14   § 1983 claim.
15         C. Other Allegations Against CPS
16         In addition to the § 1983 claim, Bell also alleges emotional distress, harassment, and
17   interference. These other claims amount to state law tort claims, but because the federal
18   claim against CPS has been dismissed, the Court chooses not to exercise supplemental
19   jurisdiction over these claims. 28 U.S.C. § 1367(a); Herman Family Revocable Trust v.
20   Teddy Bear, 254 F.3d 802, 805 (9th Cir. 2001).
21                                  IV.    LEAVE TO AMEND
22         Leave to amend should be granted if it appears possible that the plaintiff can correct
23   the complaint’s deficiency. Fed. R. Civ. P. 15(a); Balistreri, 901 F.2d at 701. The “rule
24   favoring liberality in amendments to pleadings is particularly important for the pro se
25   litigant. Presumably unskilled in the law, the pro se litigant is far more prone to make errors
26   in pleading than the person who benefits from the representation of counsel.” Noll, 809
27   F.2d at 1448; see Crowley v. Bannister, 734 F.3d 967, 977–78 (9th Cir. 2013); see also
28   Bazrowx v. Scott, 136 F.3d 1053, 1054 (5th Cir. 1998) (“Generally a district court errs in
                                                    5

                                                                                  18-cv-2880-AJB-MSB
 1   dismissing a pro se complaint for failure to state a claim . . . without giving the plaintiff an
 2   opportunity to amend.”). Therefore, the Court GRANTS Bell leave to amend her
 3   complaint. Bell, however, must cure the deficiencies of naming CPS as a defendant as
 4   instructed by the Court herein. Failure to add proper defendants, or state a short and plain
 5   statement of the facts and a claim for relief under Fed. R. Civ. P. 8(a) may result in
 6   dismissal of her case with prejudice.
 7                                        V.      CONCLUSION
 8         For the reasons stated herein, the Court DENIES as moot Bell’s IFP motion,
 9   (Doc. No. 2), and DISMISSES Bell’s complaint with leave to amend, (Doc. No. 1). Bell
10   must file both (1) a renewed IFP motion, and (2) an amended complaint by
11   February 22, 2019, or risk having her case dismissed with prejudice for failure to
12   prosecute. Because the Court is dismissing her complaint, the Court also DENIES as moot
13   her request for an attorney. (Doc. No. 3.)
14         IT IS SO ORDERED.
15
16   Dated: January 28, 2019

17
18
19
20
21
22
23
24
25
26
27
28
                                                    6

                                                                                   18-cv-2880-AJB-MSB
